Title: Cornic, Veuve Mathurin & fils to the American Commissioners, 28 December 1778
From: Cornic, Veuve Mathurin, & fils
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
Morlaix 28. decembre 1778
Nous avons l’honneur de vous confirmer les deux lettres que nous avons eu celui d’Ecrire a M. Le Docteur Francklin des 16. et 21. de ce mois concernant l’arrivée sur nos Côtes du navire le morriss capne. Benjamin Gunisson chargé de Tabac. La presente est pour vous donner avis que le dt. navire Le morris vient d’entrer sur Nôtre Rade de morlaix en lieu de surreté et pour l’agissement duquel nous attendons vos ordres.
Nous avons l’honneur d’etre avec Respect Messieurs Vos très humbles et très obeissans servrs
Vve: Min: Cornic & Min. FILS
 
Addressed: A Messieurs / Messieurs Les Commissaires / des Etats unis de l’amerique / Septentrionale / Paris
Notation: Me. Cornic. et fils. Morlaix. Xb. 28. 1778
